I concur in the opinion written by Mr. Justice Johnson for the following reasons:
The defendant in his answer made a general denial except as to such allegations as "are hereinafter specifically admitted." The answer then states:
"The defendant for further answer states that before and at the time the defendant and plaintiff undertook to enter into the verbal agreement for the sale of said blue grass seed by the plaintiff to the defendant at 90 cents per bushel, the said seed was (with the exception of 400 or 500 bushels hereinafter mentioned) stored in bulk in a section of plaintiff's warehouse at King City, Missouri. * * *
"The defendant states that he stated to the plaintiff that in entering into the contract, he would have to rely on plaintiff's representations as to the kind, character and quality of said seed, and that the plaintiff made and entered into said contract knowing that the defendant would and did rely upon plaintiff's said representation of the kind, character and quality of said seed, and the defendant states that in making said contract, he did with the full knowledge of the plaintiff rely solely upon the representation of plaintiff that the kind, character and quality of said seed was the same as the portion which the defendant could and did inspect at the top of the said warehouse, excepting the 500 to 700 bushels of inferior seed mentioned above. * * *
"The defendant states that the defendant was to and did furnish the plaintiff with bags to sack said seed for shipment and the plaintiff was to and did furnish the *Page 39 
defendant with the weights of said bags after the seed had been sacked therein, and that the defendant received these weights about the time the seed arrived at Paris, Kentucky, and before defendant unloaded the said bags of seed from the cars. * * *"
Defendant then states that he inspected the seed in the cars at Paris, Ky., and found the seed to be inferior in kind, character, and quality to that portion of the seed inspected in the warehouse at King City, Mo., and for that reason he refused to accept or receive the seed.
This answer admits the contract set up by the plaintiff, then defendant pleads, as a defense, a special warranty and the breach thereof by the plaintiff, as his excuse for not accepting the seed and to relieve him from liability to respond in damages.
The several items of damage set forth in plaintiff's petition were not seriously contested by defendant on the trial of the case, and the proof of these items was merely a formal matter as disclosed by the evidence.
Under the pleadings the material issue in the case was the special warranty, affirmatively pleaded by the defendant as a defense. The burden of proving a special warranty, or the affirmative of the material issue in the case, is always on the person pleading it.
"This was an action brought by Horace Fairbanks and others, plaintiffs, as payees of certain promissory notes executed by the defendant, Irwin. The defendant pleaded specially and circumstantially to the effect that the notes were given for the price of a certain brick-making machine sold by plaintiffs to defendant, that the machine was warranted to do good work, that the machine did not do good work, and that the consideration of the notes had failed by reason of a breach of such warranty. * * *
"Failure of consideration of the notes sued on was the only defense pleaded in the action. The defense consisted of affirmative averments of new matter, and under it the burden of the issue rested upon the defendant. In such case it was not error to allow defendant to open and close with the evidence and argument at the trial. * * *" Fairbanks v. Irwin,15 Colo. 366, 25 P. 701, 702.
Baughman v. Baughman, 32 Kan. 538, 4 P. 1003; McDougall v. Walling, 19 Wash. 80, 52 P. 530; Hall v. Elgin Dairy Co.,15 Wash. 542, 46 P. 1049.
"In an action on a note, where the defendant by his answer and by an admission in open court conceded the execution and delivery of the note and its nonpayment, but defended on the ground of false representations, he was properly permitted to open and close." Ogden Valley Trout  Resort Co. v. Lewis (Utah) 125 P. 687.
"The next error alleged is in refusing the defendants the right to open and close the argument. The court held that the burden of the only material issues in the case was on the defendants, and they should have been allowed to open and close the argument. This is the only material error we find in the case, but the right to open and close the argument to the jury is a valuable right, and should not be denied to the party who has the burden of the main issues in the case. The judgment of the district court will be reversed and a new trial directed." Degan v. Tufts, 8 Kan. App. 388, 56 P. 1126.
Merchison v. Nies, 87 Kan. 77, 123 P. 750.
The ruling of the trial court requiring the defendant to proceed out of order did not constitute reversible error.
I am authorized to say KANE and NICHOLSON, JJ., concur.